Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 1, 2021

                                      No. 04-20-00267-CV

                                      Joe Jesse PONCE III,
                                            Appellant

                                                v.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                     Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding

                                         ORDER

         After this court granted Appellant’s first, second, and third motions for extension of time
to file the brief, we set Appellant’s brief due on March 31, 2021. On that date, Appellant filed an
unopposed fourth motion for an extension of time to file the brief until April 30, 2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on April 30, 2021. See TEX.
R. APP. P. 38.6(d). Any further request for an extension of time to file the brief may be
disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court